Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			
EXAMINER'S AMENDMENT
In claim 2, lines 2 and 3 (“barley stone”) has been deleted. 
In claim7, line 1, after “claim”, the “1” has been deleted and a – 3 – inserted therein.  
Reasons for Allowance
	The claims are allowed because no references were found to treating salt with infrared light, then sunlight, and exposing the salt to maifan stones and placing in a clay pot and then roasting the salt.  One informational reference was  “What is medical stone “ (maifan stone) which discloses that the stone has a certain biological activity and contains many minerals and trace elements.  Another reference KR 2015/0068155 disclosed that it was known to remove harmful impurities from salt water using solar sunlight (page 1 under Description) .					Remarks
Translations of two of Applicant’s references were obtained and have been put on a form 892, and added to Applicant’s application file.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793                                                                                                                                                                                             	HFH 3-22-2022